PER CURIAM.
Jorge Dominguez appeals his conviction and sentence on March 21, 1980, for two counts of second-degree murder. We affirm the conviction but remand for correction of the sentence. 367 So.2d 651 (Fla. App.).
After reviewing each point raised by appellant, we find only one point which has merit. Appellant contends that the trial court erred in retaining jurisdiction for the first third of his sentence pursuant to section 947.16, Florida Statutes (Supp.1978).
Appellant was charged with an offense committed December 5, 1977. The effective date of the amendment to section 947.-16 allowing the trial court to retain jurisdiction to review a parole commission release order during the first third of an offender’s sentence was June 19, 1978.
Appellant’s contention is correct. The amendment to section 947.16(3), Florida Statutes (1978), is an ex post facto law as applied to him. Thus, we remand this cause and direct the trial court to delete from the appellant’s sentence the trial court’s reservation of jurisdiction. State v. Williams, 397 So.2d 663 (Fla.1981); Rodriguez v. State, 380 So.2d 1123 (Fla.2d DCA 1980).
SCHEB, C. J., and GRIMES and RYDER, JJ., concur.